Case 19-15201-jkf        Doc 19     Filed 10/28/19 Entered 10/28/19 15:30:37             Desc Main
                                    Document      Page 1 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
                          PHILADELPHIA DIVISION

In re:                                                 )       Case No. 19-15201
                                                       )
Michael J. Dolchan Jr.                                 )       Chapter 13
                                                       )
         Debtor(s)                                     )


                           CREDITOR REQUEST FOR NOTICES

        NOW COMES The Cadle Company and requests to be placed on the mailing matrix of
this case. The address is as follows:

                The Cadle Company
                Attention: 01550006
                100 North Center Street
                Newton Falls, OH 44444

         This request is to receive all notices and mailings from the Clerk of this Court in this
case.

                                               Respectfully submitted,




Date: October 28, 2019                         By: /s/ Vikki Dales
                                               Vikki Dales, Account Officer
                                               100 North Center Street
                                               Newton Falls, OH 44444
                                               Phone: 330-872-0918, Ext. 3227
                                               vikki.dales@cadleco.com




Document1
Case 19-15201-jkf                   Doc 19           Filed 10/28/19 Entered 10/28/19 15:30:37     Desc Main
                                                     Document      Page 2 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

In re:                                                              )      Case No. 19-15201
                                                                    )
Michael J. Dolchan Jr.                                              )      Chapter 13
                                                                    )
           Debtor(s)                                                )


                                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the Creditor Request for
Notices was deposited in the United States mail, first class, postage prepaid, on October 28,
2019, unless notified electronically via the Notice of Filing, addressed to the following:

                       Scott F. Waterman, Trustee
                       2901 St. Lawrence Avenue
                       Suite 100
                       Reading, PA 19606

                       Mark A. Berenato, Esq.
                       P. O. Box 167
                       Mendenhall, PA 19357




                                                                    /s/ Kathleen Bryner
                                                                    Kathleen Bryner, Bankruptcy Secretary




P:\BANKRUPTCY\Electronic Filing\19-15201 (PA)\doc.docx




Document1
